16Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s election filed on December 7, 2020.
Claims 1-6 are being examined in this office action.

Election/Restrictions
Applicant’s election without traverse of claims 1-6 (corresponding to Species IX, Figs. 49-52) in the reply filed on December 7, 2020 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “842” has been used to designate both the “distal spaced arms of the anvil center rod” in Fig. 49 and pointing to the anvil head in Fig. 52.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Williams (US Pub. No. 2015/0069108 A1).
Regarding claim 1, Williams discloses a surgical anvil assembly (10 – Fig. 1) for use with a circular stapling instrument (100), comprising: 
an anvil center rod (14, 52 – Fig. 3); 
an anvil head (18) having a post (16) pivotally coupled to the anvil center rod (152) (Para [0047]), the anvil head being movable relative to the anvil center rod Fig. 11) and a second, tilted condition (Figs. 12-13); 
a cam latch (26 – Fig. 3) coupled to the post of the anvil head  and pivotal therewith relative to the anvil center rod (Para [0047]-[0048]), the cam latch having an outer surface (26c,e,f) including a camming region and a notched region disposed adjacent the camming region (See Fig. 10 below); and 
a plunger (54, 66) at least partially received in the anvil center rod (Fig. 10) and spring biased (via 56) in a distal direction to pivot the anvil head toward the second, tilted condition (Para [0054]), wherein the plunger is configured to be received in the notched region of the cam latch (Fig. 13) to resist movement of the anvil head out of the second, tilted condition (Para [0054]-[0056]).

    PNG
    media_image1.png
    602
    635
    media_image1.png
    Greyscale

Williams, Fig. 10
Regarding claim 2, Williams discloses the surgical anvil assembly as recited above, wherein the plunger is configured to contact the camming region of the cam latch to pivot the cam latch and, in turn, the anvil head toward the second, tilted condition (Fig. 10).

Regarding claim 3, Williams discloses the surgical anvil assembly as recited above, wherein the plunger has a distal end configured to be received in the notched region of the cam latch upon the anvil head entering the second, tilted condition (Fig. 13).

Regarding claim 4, Williams discloses the surgical anvil assembly as recited above, further comprising a biasing member (56) distally biasing the plunger, wherein the biasing member is configured to resist proximal movement of the plunger (Para [0054]).

Regarding claim 5, Williams discloses the surgical anvil assembly as recited above, wherein the post of the anvil head includes a pair of spaced arms (forming slot 72 as shown in Fig. 4) having the cam latch (26) disposed therebetween (Para [0047]).

Regarding claim 6, Williams discloses the surgical anvil assembly as recited above, wherein the post of the anvil head further includes a pair of flanges (16a) extending proximally from the respective pair of spaced arms, the pair of spaced arms and the pair of flanges cooperatively defining a profile matching a profile of the notched region of the cam latch (Figs. 4 and 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






March 18, 2021 
/CHELSEA E STINSON/           Primary Examiner, Art Unit 3731